Case 1:20-cv-00549-MAC-ZJH Document 3 Filed 04/22/21 Page 1 of 1 PageID #: 21




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JULIO CONTRERAS,                                  §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:20-CV-549
                                                  §
F.J. GARRIDO,                                     §
                                                  §
                Respondent.                       §
                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Julio Contreras, proceeding pro se, filed this petition for writ of habeas corpus. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, at

Beaumont, Texas, for consideration pursuant to applicable laws and orders of the court.

         The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge concerning this matter. The magistrate judge recommends the petition be

dismissed without prejudice for failure to exhaust administrative remedies.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report
and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

the petition.


          SIGNED at Beaumont, Texas, this 22nd day of April, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
